Case 1:21-cv-00357-CMH-MSN Document 29 Filed 06/11/21 Page 1 of 5 PagelD# 209

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

JUNIUS J. JOYNER, III,
Plaintiff,
Vv.

Civil Action No. 1:21-cv-357

EMILY B. REDMAN,

eer eee ee ee

Defendant.

MEMORANDUM OPINION

THIS MATTER comes before the Court on Defendant’s Motion to
Dismiss pursuant to Federal Rules of Civil Procedure 12(b) (1)
and (6).

The parties to this case are a formerly married couple.
They divorced in 2010 and have since been embroiled in legal
disputes over the care and custody of their children. On March
24, 2021, Plaintiff filed the present case against his ex-wife,
Defendant Redman. The Complaint asserts many grievances against
Defendant, particularly with reference to the parties’ children,
their custody agreement, and their divorce decree. Plaintiff
claims that Defendant’s actions violate 42 U.S.C. § 1983 by
depriving Plaintiff of his rights under the Due Process Clause
of the Fourteenth Amendment. The Complaint also claims

intentional infliction of emotional distress as a second cause
Case 1:21-cv-00357-CMH-MSN Document 29 Filed 06/11/21 Page 2 of 5 PagelD# 210

of action and petitions the Court to modify the child custody
decree from the Circuit Court of Prince William County.

Plaintiff has also twice moved this Court to remove pending
custody-related actions from the Circuit Court to the Eastern
District of Virginia. The Court has twice denied these motions
as procedurally improper and not in accordance with 28 U.S.C.
§ 1446.

Defendant filed the present Motion on April 20, 2021. The
Motion asks the Court to dismiss this case for lack of subject
Matter jurisdiction, pursuant to Federal Rule of Civil Procedure
12(b) (1), and also for failure to state a claim, pursuant to
Rule 12(b) (6).

A court should dismiss a complaint for failure to state a
claim pursuant to Federal Rule of Civil Procedure 12(b) (6) “if
after accepting all well-pleaded allegations in the plaintiff's
complaint as true .. . it appears certain that the plaintiff
cannot prove any set of facts in support of his claim entitling

him to relief.” Edwards v. City of Goldsboro, 178 F.3d 231, 244

 

(4th Cir. 1999). A plaintiff must allege “a plausible claim for
relief,” instead of merely stating facts that leave open “the
possibility that a plaintiff might later establish some set of

undisclosed facts to support recovery.” McCleary-Evans v. Md.

 

Dep't of Transp., State Highway Admin., 780 F.3d 582, 587 (4th

Cir. 2015) (emphases in original).
Case 1:21-cv-00357-CMH-MSN Document 29 Filed 06/11/21 Page 3 of 5 PagelD# 211

Although a court considering a motion to dismiss must
accept all well-pleaded factual allegations as true, this
deference does not extend to legal conclusions. Neither “naked
assertions devoid of further factual enhancement,” nor
“[(t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements” suffice. Ashcroft v.
Igbal, 556 U.S. 662, 678 (2009).

Plaintiff's § 1983 claim is an example of a “wholly
frivolous federal claim serves as a pretext to allow a state-law
issue, the real focus of the claim, to be litigated in the
federal system.” Lovern v. Edwards, 190 F.3d 648, 655 (4th Cir.
1999).

Plaintiff has not established that Defendant acted under
color of state law, a prerequisite for liability under § 1983.
Section 1983 requires a plaintiff show that he was “deprived of
a right secured by the Constitution or laws of the United
States, and that the alleged deprivation was committed under
color of state law.” Am. Mfrs. Mut. Ins. v. Sullivan, 526 U.S.
40, 49-50 (1999).

As Plaintiff alleges a violation of the Fourteenth

Amendment, he must also show state action. See Blum v. Yaretsky,

 

457 U.S. 991, 1002-03 (1982).

“[S] tate action requires both an alleged
constitutional deprivation ‘caused by the exercise of
some right or privilege created by the State or by a
Case 1:21-cv-00357-CMH-MSN Document 29 Filed 06/11/21 Page 4 of 5 PagelD# 212

rule of conduct imposed by the State or by a person
for whom the State is responsible,’ and that ‘the
party charged with the deprivation must be a person
who may fairly be said to be a state actor.’”

Id. at 50 (quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 937

 

(1982).

Defendant is not a state actor. The Complaint alleges that
Defendant acted “in concert with the Circuit Court.” This
assertion is insufficient as a matter of law because it is not
backed by any factual allegations to show its plausibility. The
Complaint states that Defendant successfully petitioned the
Court for certain orders. The conclusion that Defendant acted in
concert with a state actor because she succeeded on the merits
of her claims is not a plausible allegation. Plaintiff has not
alleged that Defendant acted under color of state law, so his §
1983 claim must be dismissed for failure to state a claim.

Plaintiff bears the burden to demonstrate federal

jurisdiction over his claims. See Lovern v. Edwards, 190 F.3d

 

648, 655 (4th Cir. 1999). The Complaint asserts that the Court
has supplemental federal jurisdiction over Plaintiff's
intentional infliction of emotional distress claim and petition
to modify custody because it has jurisdiction over Plaintiff's
§ 1983 claim. Without the § 1983 claim, the Court declines to

exercise supplemental jurisdiction over Plaintiff's remaining
Case 1:21-cv-00357-CMH-MSN Document 29 Filed 06/11/21 Page 5 of 5 PagelD# 213

causes of action. Plaintiff's second and third causes of action
are thus dismissed for lack of subject matter jurisdiction.

For the foregoing reasons, Plaintiff's § 1983 claim must be
dismissed pursuant to Federal Rule of Civil Procedure 12(b) (6).
Plaintiff’s claim for intentional infliction of emotional
distress and petition to modify custody are dismissed pursuant

to Rule 12(b) (1). An appropriate order shall issue.

[Daw Le Ph. Hates

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
June // , 2021
